Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba (2006/0170942).
 	Regarding claim 1, Chiba discloses 
obtaining a digital reference image, comprising:
illuminating a known reference source (20) with an arbitrary illumination (par. 36) ; and
determining an observed illumination by receiving light signals from the reference source at an image sensor (note the colorimeter in para. 28);
determining a color-balance matrix by minimizing an error between colorimetric values of the digital reference image and color corrected pixel values (para. 31, 57, and 59);
applying the color-balance matrix to the digital reference image to produce a color-corrected image (corrected color Ces[n] in Fig. 4 and par. 51);
determining a color-space transformation matrix that transforms a color space of the image sensor to a perceptual color space (para. 42 and 43);


outputting the transformed image (note output of C*es[n] in Fig. 4).
	Regarding claim 2, Chiba discloses comparing the error between the colors represented by colorimetric values of the digital reference image and the color corrected pixel values to an error threshold (para. 52 and 59), and where the error is above the error threshold, repeating determining the color-balance matrix (par. 53).
	Regarding claim 3, Chiba discloses using the color-space transformation matrix to generate a difference signal (para. 56) between a target perceptual color space representation (L*mea*meb*me in equation 7) and the color corrected image in the perceptual color space (L*esa*esb*es in equation 7), and comparing the difference signal to a difference threshold (para. 52 and 59), and where the difference signal is above the difference threshold, repeating determining the color-space transformation matrix (par. 53).
	Regarding claim 4, Chiba discloses the difference signal is determined based on color patches in the known reference source (note para. 33).
	Regarding claim 5, Chiba discloses the known reference source is a Macbeth Color rendition chart (para. 28 and 29).
	Regarding claims 10-14, see similar rejections as set forth above.
Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Prior art does not teach or suggest the obtaining step, the estimating step, the .
Claims 5-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422